Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/5/2022 has been entered.  All previous 112 issues have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Miller on July 13, 2022.
The application has been amended as follows: 
In the specification, page 1, line 3, the phrase “DESCRIPTION” has been replaced with –BACKGROUND SUMMARY—
In the specification, page 5, before/above line 1 (“Further details may be obtained…”), the phrase “BRIEF DESCRIPTION OF THE DRAWINGS” has been inserted
In the specification, page 5, after/below line 22 (“…crankshaft”), the phrase “DETAILED DESCRIPTION” has been inserted
In claim 6, line 2, the phrase “flange (40; 140)” has been changed to –flange (40)—
In claim 6, line 2, the phrase “extension (41; 141)” has been changed to –extension (41)—
In claim 7, lines 1-2, the phrase “flange (40; 140)” has been changed to –flange (40)—
In claim 13, line 1, the phrase “wherein,” has been changed to –wherein—
In claim 13, line 2, the phrase “rotor, this” has been changed to –rotor—

 Allowable Subject Matter
Claims 1-15 are allowed.  See previous Non-Final Rejection for additional details relating to the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746